Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Status
2	Claims 1-20 are pending.

Response to Arguments
3	Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. In light of the amendment of claims on 08/31/2021 the 112 rejection has been overcome. The 112 rejection has been withdrawn.
Applicant's argued Claims 1-20 were rejected under 35 U.S.C. § 103 over Singh Inderjit et al. (U.S. 2018/0180413) in view of Singh Inderjit (U.S. 10,089,851) and the rejection is traversed because both Singh references (U.S. 2018/0180413 and U.S. 10,089,851) are disqualified as prior art under 35 U.S.C. § 103(c) and the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person.
	This arguments has been considered but is not persuasive for the following reasons.
Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement not later than the effective filing date of the claimed invention. However, although subject matter disclosed in the reference has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1)  that cannot be excepted under 35 U.S.C. 102(b)(2)(C). See  eMPEP 2152.06    Overcoming a 35 U.S.C. 102(a)(1) or 102(a)(2) Rejection Based on a Printed 
Publication or Patent [R-10.2019]


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

    PNG
    media_image1.png
    859
    704
    media_image1.png
    Greyscale


4.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (US 2018/0180413 A1) in view of Singh (US 10,089,851 B1).

    PNG
    media_image2.png
    859
    704
    media_image2.png
    Greyscale


5	Regarding to claim 1, Singh discloses a method for calibrating a device, the method comprising: 
accessing magnetometer data of a magnetometer sensor (FIG. 1-2 Item 104 discloses can also include a magnetometer (not shown) that can be used to measure an orientation of the device in Paragraphs [0031]) of the device;
accessing accelerometer data of an accelerometer sensor (FIG. 1-2 Item 204 discloses an accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0031 & 0033]) of the device;
determining a first position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]) and a second position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 2nd measure step 412 with open door 103 in Paragraphs [0031 & 0041]) of the device based on a collection of the magnetometer data and the accelerometer data;
determine a first position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]) and a second position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 2nd measure step 412 with open door 103 in Paragraphs [0031 & 0041]) of the device based on a collection of the data and the accelerometer data;
determining a first position based on the magnetometer data at the first position of the device (FIG. 1A Item 102 discloses detection device attached to a bottom portion of an overhead garage door 102 in a closed position.in Paragraphs [0028]);
determining a second position based on the magnetometer data at the second position of the device (FIG. 1CItem 103 discloses detection device 104 attached to an overhead garage door 103 in a partially opened position .in Paragraphs [0030]);
assigning the first height to the first position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]); and
assigning the second magnetic to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer  the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).
assign the first height to the first position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]) and assign the second height to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).
Singh does not explicitly teach determining a first magnetic field based on the magnetometer data at the first position of the device;
determining a second magnetic field based on the magnetometer data at the second position of the device;
assigning the first magnetic field to the first position of the device; and
assigning the second magnetic field to the second position of the device.

    PNG
    media_image3.png
    607
    743
    media_image3.png
    Greyscale

However, Singh’851 teaches determine a first magnetic field based on the magnetometer data at the first position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 7 Lines [0005-0027]);
determine a second magnetic field based on the magnetometer data at the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 2nd measure  in Col 7 Lines [0005-0027]);
assign the first magnetic field (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure  in Col 7 Lines [0005-0027])  the first position of the device; and
assign the second magnetic field to the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field Step 520 2nd measure  in Col 7 Lines [0005-0027]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system 

6	Regarding to claim 2, Singh discloses the method of claim 1, further comprising: 
accessing samples of magnetometer data and accelerometer data (FIG. 1-2 Item 207 discloses a processor 207 include multiple sensors computing data from each 208, 210, & 212  in Paragraphs [0031]);;
determining a measured magnetic field based on the samples of magnetometer data and accelerometer data (FIG. 1-2 Item 104 discloses accelerometer 204 and a sensor magnetometer (not shown) that can be used to measure an orientation and motion of the device in Paragraphs [0031]);
comparing the measured magnetic field with the first magnetic vector and the second magnetic field (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 in open/closed position Fig 1A or 1C in Paragraphs [0030-0031 & 0041]); and
determining whether the device is in the first position or the second position based on the comparison (FIG. 1-2 Item 104 discloses a sensor magnetometer (not shown) and accelerometer can determine height 11 and if door is in closed position 1A or open position 1C in Paragraphs [0028 & 0030]).

7	Regarding to claim 3, Singh discloses the method of claim 1, wherein the first position of the device indicates a closed position (FIG. 1-4 Item 202 discloses pressure/ magnetometer  capable of determining the height 111 of garage door 103 close height 0  in Paragraphs [0030-0031 & 0041]) and the second position of the device indicates an open position (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]), or wherein the first position of the device indicates an open position (FIG. 1C  indicates an open position) and the second position of the device indicates a closed position (FIG. 1A  indicates an closed position), wherein the closed position is based on an analysis of shock data from the accelerometer sensor (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing).  in Paragraphs [033]).

8	Regarding to claim 4, Singh discloses the method of claim 1, wherein determining the first position comprises: 
determining that the accelerometer data corresponds to a first accelerometer data pattern (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing).  in Paragraphs [033]);
Singh does not explicitly teach identifying a first magnetic field reading after determining that the accelerometer data corresponds to the first accelerometer data pattern; and
assigning the first magnetic field reading to the first position, the first magnetic field being based on the first magnetic field reading.
However, Singh’851 teaches identifying a first magnetic field reading after determining that the accelerometer data corresponds to the first accelerometer data pattern (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 7 Lines [0005-0027]); and
assigning the first magnetic field reading to the first position, the first magnetic field being based on the first magnetic field reading (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 7 Lines [0005-0027]);.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system 

9	Regarding to claim 5, Singh discloses the method of claim 1, wherein determining the second position comprises: 
determining that the accelerometer data corresponds to a second accelerometer data pattern after determining that the accelerometer data corresponds to the first accelerometer data pattern (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing)  in Paragraphs [033]);
identifying a second magnetic field reading after determining that the accelerometer data corresponds to the second accelerometer data pattern (Singh’851 teaches  Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 8 Lines [0025-0035]); and
assigning the second magnetic field reading to the second position, the second magnetic field  being based on the second magnetic field reading (Singh’851 teaches  Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 1st additional information is optionally detected in Col 8 Lines [0035-0045]);

10	Regarding to claim 6, Singh discloses the method of claim 5, wherein the first accelerometer data pattern indicates a first acceleration, a first deceleration following the first acceleration (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing)  in Paragraphs [0033]);
a first stop following the first deceleration, 
wherein the second accelerometer data pattern indicates a second acceleration, a second deceleration following the second acceleration, a second stop following the second deceleration (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement  or deceleration of the garage door opening or closing)  in Paragraphs [033];,
wherein the first deceleration indicates a substantially smooth deceleration (FIG. 1C  indicates an open position garage door moves in smooth motion), and
wherein the second stop indicates an abrupt stop with residual vibrations (FIG. 1A  indicates an closed position garage door would come to stop after contact with floor).

11	Regarding to claim 7, Singh discloses the method of claim 1, further comprising: 
receiving a first user input corresponding to the first position of the device (Fig. 1-5 Item 206 discloses calibration switch 206 (e.g., a button) may be used as a user input to calibrate the detection  device 104, in Paragraphs [0033]);,
generating a first set of samples (FIG. 1B is the device 104 attached to a garage door is capable of determining a height 111 of an open or partially open door 102 or 103) of magnetometer data and accelerometer data in response to receiving the first user input (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]);
receiving a second user input corresponding to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer  the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).;
generating a second set of samples (FIG. 1B is the device 104 attached to a  garage door is capable of determining a height 111 of an open or partially open door 102 or 103) of magnetometer data and accelerometer data in response to receiving the second user input;
determining the first position (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]) based on the first set of samples; and
determining the second position  (FIG. 1-4 Item 202 discloses pressure/ magnetometer  the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]) based on the second set of samples.
Singh does not explicitly teach determining the first magnetic vector based on the first set of samples; and
determining the second magnetic field based on the second set of samples.
However, Singh’851 teaches determining the first magnetic vector based on the first set of samples (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure  in Col 7 Lines [0005-0027]); and
determining the second magnetic field based on the second set of samples (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field Step 520 2nd measure  in Col 7 Lines [0005-0027]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system 

12	Regarding to claim 8, Singh discloses the method of claim 1, further comprising: 
determining a first acceleration field based on the accelerometer data at the first position (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing)  in Paragraphs [0033]);
determining a second acceleration field based on the accelerometer data at the second position (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing)  in Paragraphs [0033]);
assigning the first acceleration field to a first tamper-free range corresponding to a position change from the first position (FIG. 1-2 Item 208 discloses within a predetermined pressure threshold or range, the state module 208 determines that the garage door is partially open.in Paragraphs [0033]); and
assigning the second acceleration field to a second tamper-free range corresponding to a position change from the second position (FIG. 1-2 Item 208 discloses within a smaller range between the open and closed garage door positions).in Paragraphs [0033]).

13	Regarding to claim 9, Singh discloses the method of claim 1, further comprising: 
sampling the accelerometer data (FIG. 1-2 Item 204 discloses an accelerometer 204 output sampling signal  in Paragraphs [0031]);
determining whether the accelerometer data is within the first tamper-free range or the second tamper-free range (FIG. 1-2 Item 208 discloses within a predetermined pressure threshold or range, the state module 208 determines that the garage door is partially open.in Paragraphs [0033]); and
determining that the position of the device has remained in the first position or the second position based on determining whether the accelerometer data is within the first tamper-free range or the second tamper-free range (FIG. 1-2 Item 208 discloses within a smaller range between the open and closed garage door positions).in Paragraphs [0033]).

14	Regarding to claim 10, Singh discloses the method of claim 1, further comprising: 
sampling the accelerometer data (FIG. 1-2 Item 204 discloses an accelerometer 204 in Paragraphs [0031]) and the magnetometer data (FIG. 1-2 Item 104 discloses can also include a magnetometer (not shown) that can be used to measure an orientation of the device in Paragraphs [0031]);
determining whether the device is in the first (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]) or second position (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]) based on the sampled accelerometer data and the magnetometer data; and
storing information of the first magnetic field and the second magnetic field in a memory of the device (hardware module may perform an operation and store the output of that operation in a memory device).


15	Regarding to claim 11, Singh discloses a computing apparatus, the computing apparatus comprising: 
a processor (FIG. 1-2 Item 207 discloses a processor 207 include208, 210, & 212  in Paragraphs [0031]); and
a memory storing instructions (FIG. 1-2 Item 207 discloses a processor would include a memory  to run instructions include in Paragraphs [0031]); that, when executed by the processor, configure the apparatus to:

    PNG
    media_image4.png
    675
    787
    media_image4.png
    Greyscale

access magnetometer data of a magnetometer sensor (FIG. 1-2 Item 104 discloses can also include a magnetometer (not shown) that can be used to measure an orientation of the device in Paragraphs [0031]) of the device;
access accelerometer data of an accelerometer sensor(FIG. 1-2 Item 204 discloses an accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0031 & 0033]) of the device;
determine a first position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door Fig 1A 103 in Paragraphs [0031 & 0041]) and a second position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 2nd measure step 412 with open door 103 in Paragraphs [0031 & 0041]) of the device based on a collection of the data and the accelerometer data;
determine a first height  based on the magnetometer data at the first position of the device  (FIG. 1-4 Item 202 discloses pressure/ magnetometer  capable of determining the height 111 of garage door 103 close height 0  in Paragraphs [0030-0031 & 0041]);
determine a second height based on the magnetometer data at the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer  capable of determining the height 111 of garage door 103 open  in Paragraphs [0030-0031 & 0041]);
assign the first height to the first position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]) and assign the second height to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).
Singh does not explicitly teach determine a first magnetic field based on the magnetometer data at the first position of the device;
determine a second magnetic field based on the magnetometer data at the second position of the device;
assign the first magnetic field to the first position of the device; and
assign the second magnetic field to the second position of the device.

    PNG
    media_image3.png
    607
    743
    media_image3.png
    Greyscale

However, Singh’851 teaches determine a first magnetic field based on the magnetometer data at the first position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 7 Lines [0005-0027]);
determine a second magnetic field based on the magnetometer data at the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 2nd measure  in Col 7 Lines [0005-0027]);
assign the first magnetic field (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure  in Col 7 Lines [0005-0027]);o the first position of the device; and
assign the second magnetic field to the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field Step 520 2nd measure  in Col 7 Lines [0005-0027]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system 

16	Regarding to claim 12, Singh discloses the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: 
access samples of magnetometer data and accelerometer data (FIG. 1-2 Item 207 discloses a processor 207 include multiple sensors computing data from each 208, 210, & 212  in Paragraphs [0031]);
determine a measured magnetic field based on the samples of magnetometer data and accelerometer data (FIG. 1-2 Item 104 discloses accelerometer 204 and a sensor magnetometer (not shown) that can be used to measure an orientation and motion of the device in Paragraphs [0031]);
compare the measured magnetic field with the first magnetic field and the second magnetic field (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 in open/closed position Fig 1A or 1C in Paragraphs [0030-0031 & 0041]); and
determine whether the device is in the first position or the second position based on the comparison (FIG. 1-2 Item 104 discloses a sensor magnetometer (not shown) and accelerometer can determine height 11 and if door is in closed position 1A or open position 1C in Paragraphs [0028 & 0030]).

17	Regarding to claim 13, Singh discloses the computing apparatus of claim 11, wherein the first position of the device indicates a closed position (FIG. 1-4 Item 202 discloses pressure/ magnetometer  capable of determining the height 111 of garage door 103 close height 0  in Paragraphs [0030-0031 & 0041]) and the second position of the device indicates an open position (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]), or wherein the first position of the device indicates an open position (FIG. 1C  indicates an open position) and the second position of the device indicates a closed position (FIG. 1A  indicates an closed position), wherein the closed position is based on an analysis of shock data from the accelerometer sensor (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing).  in Paragraphs [033]).

18	Regarding to claim 14, Singh discloses the computing apparatus of claim 11, wherein determining the first position comprises: 
determine that the accelerometer data corresponds to a first accelerometer data pattern (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing).  in Paragraphs [033]);
Singh does not explicitly teach identify a first magnetic field reading after determining that the accelerometer data corresponds to the first accelerometer data pattern; and
assign the first magnetic field reading to the first position, the first magnetic field being based on the first magnetic field reading.
However, Singh’851 teaches identify a first magnetic field reading after determining that the accelerometer data corresponds to the first accelerometer data pattern (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 8 Lines [0025-0035]); and
assign the first magnetic field reading to the first position, the first magnetic field being based on the first magnetic field reading (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 8 Lines [0025-0035]);
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect position using accelerometer or magnetometer mounted on a window frame.

19	Regarding to claim 15, Singh discloses the computing apparatus of claim 11, wherein determining the second position comprises: 
determine that the accelerometer data corresponds to a second accelerometer data pattern after determining that the accelerometer data corresponds to the first accelerometer data pattern (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing)  in Paragraphs [0033]);
identify a second magnetic field reading after determining that the accelerometer data corresponds to the second accelerometer data pattern (Singh’851 teaches  Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 8 Lines [0025-0035]);and
assign the second magnetic field reading to the second position, the second magnetic field being based on the second magnetic field reading (Singh’851 teaches  Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 1st additional information is optionally detected in Col 8 Lines [0035-0045]).

20	Regarding to claim 16, Singh discloses the computing apparatus of claim 15, wherein the first accelerometer data pattern indicates a first acceleration, a first deceleration following the first acceleration, a first stop following the first deceleration (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing)  in Paragraphs [0033]),
          wherein the second accelerometer data pattern indicates a second acceleration, a second deceleration follow the second acceleration, a second stop following the second deceleration (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement  or deceleration of the garage door opening or closing)  in Paragraphs [0033],
          wherein the first deceleration indicates a substantially smooth deceleration (FIG. 1C  indicates an open position garage door moves in smooth motion), and
         wherein the second stop indicates an abrupt stop with residual vibrations (FIG. 1A  indicates an closed position garage door would come to stop after contact with floor).

21	Regarding to claim 17, Singh discloses the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: 
        receive a first user input corresponding to the first position of the device (Fig. 1-5 Item 206 discloses calibration switch 206 (e.g., a button) may be used as a user input to calibrate the detection  device 104, in Paragraphs [0033]);,
       generate a first set of samples (FIG. 1B is the device 104 attached to a garage door is capable of determining a height 111 of an open or partially open door 102 or 103) of magnetometer data and accelerometer data in response to receiving the first user input (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]);
      receive a second user input corresponding to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer  the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]);
       generate a second set of samples (FIG. 1B is the device 104 attached to a  garage door is capable of determining a height 111 of an open or partially open door 102 or 103)  of magnetometer data and accelerometer data in response to receiving the second user input;
      determine the first position based on the first set of samples (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]); and
      determine the second position based on the second set of samples (FIG. 1-4 Item 202 discloses pressure/ magnetometer  the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).
Singh does not explicitly teach determining the first magnetic field based on the first set of samples; and
determining the second magnetic field based on the second set of samples.
However, Singh’851 teaches determining the first magnetic field based on the first set of samples (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure  in Col 7 Lines [0005-0027]); and
determining the second magnetic field based on the second set of samples (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field Step 520 2nd measure  in Col 8 Lines [0025-0045]);
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect position using accelerometer or magnetometer mounted on a window frame.

22	Regarding to claim 18, Singh discloses the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: 
determine a first acceleration field based on the accelerometer data at the first position (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing)  in Paragraphs [0033]);
determine a second acceleration field based on the accelerometer data at the second position (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing)  in Paragraphs [0033]);
assign the first acceleration field to a first tamper-free range corresponding to a position change from the first position (FIG. 1-2 Item 208 discloses within a predetermined pressure threshold or range, the state module 208 determines that the garage door is partially open.in Paragraphs [0033]); and
assign the second acceleration field to a second tamper-free range corresponding to a position change from the second position (FIG. 1-2 Item 208 discloses within a smaller range between the open and closed garage door positions).in Paragraphs [0033]).

23	Regarding to claim 19, Singh discloses the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: 
sampling the accelerometer data (FIG. 1-2 Item 204 discloses an accelerometer 204 output sampling signal  in Paragraphs [0031]);
determining whether the accelerometer data is within the first tamper-free range or the second tamper-free range (FIG. 1-2 Item 208 discloses within a predetermined pressure threshold or range, the state module 208 determines that the garage door is partially open in Paragraphs [0033]); and
determining that the position of the device has remained in the first position or the second position based on determining whether the accelerometer data is within the first tamper-free range or the second tamper-free range (FIG. 1-2 Item 208 discloses within a smaller range between the open and closed garage door positions).in Paragraphs [0033]).


24	Regarding to claim 20, Singh discloses a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer (FIG. 1-2 Item 207 discloses a processor 207 include208, 210, & 212 in Paragraphs [0031]) cause the computer to: 
accessing magnetometer data of a magnetometer sensor (FIG. 1-2 Item 104 discloses can also include a magnetometer (not shown) that can be used to measure an orientation of the device in Paragraphs [0031]) of the device;
accessing accelerometer data of an accelerometer sensor (FIG. 1-2 Item 204 discloses an accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0031 & 0033]) of the device;
determine a first position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]) and a second position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 2nd measure step 412 with open door 103 in Paragraphs [0031 & 0041]) of the device based on a collection of the magnetometer data and the accelerometer data;
Singh does not explicitly teach determine a first magnetic field based on the magnetometer data at the first position of the device;
determine a second magnetic field based on the magnetometer data at the second position of the device;
assign the first magnetic field to the first position of the device; and
assign the second magnetic vector to the second position of the device.
However, Singh’851 teaches determine a first magnetic field based on the magnetometer data at the first position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure i in Col 8 Lines [0025-0035]);
determine a second magnetic field based on the magnetometer data at the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 2nd measure  in Col 8 Lines [0025-0045]);
assign the first magnetic field Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure  in Col 8 Lines [0025-0045]) to the first position of the device; and
assign the second magnetic field to the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field  Step 520 2nd measure in Col 8 Lines [0025-0045]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868